ta
                                               11,401SIT

                                            CrTo4„t'„4AL                                   08/25/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0363


                                         DA 20-0363


IN RE THE MARRIAGE OF:                                                         FILED
 DIANE KRANTZ,                                                                 AUG 2 5 2020
                                                                             Bowan Greenwood
                                                                           Clerk of Supreme
                                                                                            Court
              Petitioner and Appellee,                                        State of Montana

                                                                    ORDER
       and

 KEITH KRANTZ,

              Respondent and Appellant.



       Appellant Keith Krantz a/k/a Kieth Krantz moved pursuant to M. R. App. P.
22(2)(a) for relief from an Order of the Twentieth Judicial District Court, Lake County,
denying his motion to stay that court's July 20, 2020 Order Modifying Maintenance in
Cause No. DR-17-76, until this Court resolves the present appeal. Krantz alleges that if
the judgment is not stayed until this appeal is resolved, he will suffer irreparable economic
harm even if he ultimately prevails on appeal because he will be forced to make
maintenance payments to his ex-wife, Appellee Diane Krantz, which he alleges he cannot
afford. Diane objects to Keith's motion for stay, arguing this Court should allow the
District Court's denial of stay to stand.
       At issue is the District Court's July 20, 2020 Order Modifying Maintenance, in
which it ordered Keith to pay Diane monthly maintenance payments because she was no
longer receiving equalization payments to which she was entitled under a dissolution
decree because Keith had filed for bankruptcy. Keith moved to stay the judgment under
M. R. App. P. 22(a). On August 7, 2020, the District Court issued an Order Denying
Motion to Stay the Order Modifying Maintenance, and on Related Motions, in which it
ordered, in part, that Keith make maintenance payments to Diane in compliance with the
court's Order Modifying Maintenance during the pendency of this appeal.
       M.R. App.P. 22(2)(a) provides that a motion for relief under this Rule must, among
other factors, demonstrate good cause for the relief requested. M.R. App. P. 22(3)allows
this Court, in the interests ofjustice, to grant, modify, or deny the relief requested. Here,
we are not convinced that the interests ofjustice require overturning the decision of the
District Court, nor has Keith demonstrated good cause.
       Therefore,
       IT IS ORDERED that the M.R. App. P. 22(2)(a) motion of Appellant Keith Krantz
for relieffrom the District Court's order is DENIED.
       The Clerk is directed to provide copies ofthis order to all counsel of record.
       DATED this Z.b day of August, 2020.




                                                                  Justices




                                             2